Case 3:21-mj-01434-JBT Document1 Filed 09/13/21 Page 1 of 4 PagelD 1

AO (Rev. 5/85) Criminal Complaint

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. Case No. 3:21-mj- Jaq -JBT

JOAO CARLOS MARQUES DE ALMEIDA

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about September 3, 2021, in Duval
County, in the Middle District of Florida, the defendant,

a citizen of Brazil and an alien in the United States, was found unlawfully

present in the United States without first having obtained the consent of the

Attorney General or the Secretary of Homeland Security for the United States

to apply for admission to or re-enter the United States after having been

deported and removed from the United States on or about March 24, 2021,
in violation of Title 8, United States Code, Section 1326. I further state that lama
Deportation Officer for the Department of Homeland Security, Immigration and Customs

Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

4
Continued on the attached sheet and made a part hereof: Yes ONo

Whe

Signdture~Of Complainant
Monica Peets

Sworn to before me and subscribed in my presence,

 

 

on September [ 3 2021 at Jacksonville, Florida
JOEL B. TOOMEY a
United States Magistrate Judge ft. Md é 7

 

Name & Title of Judicial Officer Signature of Judicial Officer
Case 3:21-mj-01434-JBT Document1 Filed 09/13/21 Page 2 of 4 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Monica Peets, being a duly sworn and appointed Deportation Officer for the
Department of Homeland Security, Immigration and Customs Enforcement
(“ICE”), hereby make the following statement in support of the attached criminal
complaint.

1. Your affiant has been a Deportation Officer for ICE since 2015 and
before that was an Immigration Enforcement Agent with ICE since 2011. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2. Deportation Officer Manuel Vega advised your affiant that on
September 4, 2021, he was notified that an individual identified as JOAO CARLOS
MARQUES DE ALMEIDA had been booked into the Duval County jail on
September 3, 2021, and had stated during the booking process that he was born in
Brazil. An officer at the jail who had been deputized to perform the functions of a
federal immigration officer ran immigration database checks for a citizen of Brazil
named JOAO CARLOS MARQUES DE ALMEIDA and the database checks
showed no record that a Brazilian citizen with that name had ever been legally

admitted into the United States.
Case 3:21-mj-01434-JBT Document1 Filed 09/13/21 Page 3 of 4 PagelD 3

3. On the same date, the officer entered MARQUES DE ALMEIDA’s
fingerprints into a biometric identification system that compared his fingerprints with
the fingerprints of individuals who had been previously encountered by immigration
authorities. The system returned a match and reflected that MARQUES DE
ALMEIDA had been previously encountered and had been assigned an Alien
Registration number (“A-number”). The officer then conducted additional database
checks using the A-number and the records reflected that MARQUES DE
ALMEIDA is a citizen of Brazil who has been previously deported or removed from
the United States to Brazil. The officer lodged an ICE detainer against MARQUES
DE ALMEIDA with the Duval County jail.

4. On September 5, 2021, the Duval County jail notified ICE Jacksonville
that the local charges for MARQUES DE ALMEIDA were resolved and that he was
ready to be picked up on the ICE detainer. On the same date, MARQUES DE
ALMEIDA was administratively arrested and transported into ICE custody at the
Baker County jail in Macclenny, Florida.

5, On September 7, 2021, your affiant reviewed the Alien Registration file
(“A-file”) for MARQUES DE ALMEIDA. An A-file is a central file maintained by
immigration agencies that contains documents related to the interactions and
encounters of United States immigration authorities with an alien. Documents in the
A-file confirmed that MARQUES DE ALMEIDA is a citizen of Brazil who has been

previously deported or removed from the United States to Brazil, on March 24, 2021,
Case 3:21-mj-01434-JBT Document 1 Filed 09/13/21 Page 4 of 4 PagelD 4

from Atlanta, Georgia. The A-file contained no record that MARQUES DE
ALMEIDA had ever applied for or received permission from the Attorney General
or the Secretary of Homeland Security for the United States to re-enter the United
States since the time of his last removal.

6. On September 9, 2021, at approximately 9:15 a.m., your affiant advised
Assistant United States Attorney Arnold B. Corsmeier of the foregoing facts and he
authorized criminal prosecution of MARQUES DE ALMEIDA.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that JOAO CARLOS MARQUES DE ALMEIDA is a citizen of Brazil
who has been found unlawfully present in the United States without first having
obtained the consent of the Attorney General or the Secretary of Homeland Security
for the United States to apply for admission to or to re-enter the United States after
having been deported or removed from the United States, in violation of Title 8,

United States Code, Section 1326.

 

Monic Peets, Deportation Officer
U.S. Immigration and Customs Enforcement
cksOnville, Florida
